Christianson, J.
(concurring). The questions presented on this appeal are: (i) The right of the signers of a petition for the organization of a new school district to withdraw their names therefrom after the petition has been filed with the board having jurisdiction to entertain it, but before hearing has been had and final action taken thereon; and (2) if such right exists, is it exercised by the subsequent signing and filing of a remonstrance against the allowance of- the petition ?
(r) I agree with Mr. Justice Grace that the decision of this court in Rosten v. Board of Education, 43 N. D. 46, 173 N. W. 461, is decisive of the first question. The principle announced and the views expressed therein by the different members of this court, both as to the right of petitioners to withdraw their names from a petition after notice of hearing has been given, but before final action has been taken, and the reason why the rule announced in Sim v. Rosholt, 16 N. D. 77, 11 L.R.A. (N. S.) 372, 112 N. W. 50, is inapplicable to a petition like that involved in the Rosten Case, are directly applicable here.
(2) We are not dealing with a situation where the statute provides a certain mode in which petitioners may withdraw their names from a petition. For it will be noted that our statute prescribes no particular mode in which petitioners must withdraw' their names. And where the right to withdraw exists, and the statute prescribes no mode for the exercise of *54the right, it would seem that any mode adopted by a petitioner which specifically calls the attention of the board to the fact that he no longer assents to and joins in the'petition, but on the contrary protests against the allowance thereof, is sufficient. See note in 15 Ann. Cas. 1126, 1127.
Bronson, J., concurs.